Attachment to Advisory
Response to After-Final Amendment
	The proposed amendment filed on September 1, 2021 will not be entered. The potentially broadening deletion of text and addition of text raises new issues necessitating additional rumination, and may require additional searching, in addition to further study of the prior art of record and Applicant’s disclosure.
Response to Arguments
	The arguments presented on September 1, 2021 have been considered, but are not found persuasive. 
CUMMINS teaches:
By incorporating the use of compressed air as well as water, the drum filter can clean continually or spasmodically whichever is required. The water and air bars can be set side-by-side for individual use or incorporated into one.

Clearly, if the water and air bars are not “set side-by-side for individual use,” then their incorporation into one is for combined, collective, simultaneous or other un-individual use. Applicant’s arguments pertaining to the unclaimed process gerund “mixing,” are noted. The claims presently under consideration are apparatus claims; not process claims. The structure of CUMMINS clearly teach the combination of water and air bars into one, and as such, clearly capable of delivering water and air “not individually.”
/ROBERT J POPOVICS/               Primary Examiner
Art Unit 1776